 Case 1-20-11557-cjf             Doc 22   Filed 07/13/20 Entered 07/13/20 11:31:32                  Desc Main
                                          Document     Page 1 of 2


                                     UNITED STATES BANKRUPTCY COURT
                                   FOR THE WESTERN DISTRICT OF WISCONSIN

    IN RE:                                                                             Case Number
    Craig Lindquist                                                                      20-11557 -13
                               Debtor

                                        NOTICE AND MOTION TO DISMISS


 Standing Chapter 13 Trustee, Mark Harring brings on this motion and respectfully represents:
     1. Debtor filed a petition for relief under chapter 13 of the United States Bankruptcy Code on
        June 12, 2020.
     2. The debtor is in default under section 1326(a)(1) which requires that, the first payment
        is due 30 days after the date of filing the plan or the order for relief whichever is earlier.
        ALL PAYMENTS MUST BE SENT TO : MARK HARRING, TRUSTEE, OFFICE OF CHAPTER 13
        TRUSTEE, PO BOX 88004, CHICAGO, IL 60680-1004
WHEREFORE your movant requests an order directing the dismissal of the above-captioned
chapter 13 proceeding.

PLEASE TAKE NOTICE that you must object or request a hearing on or before August 3, 2020
if you wish to contest this motion. Any objection or request for hearing that you file must be filed with the
court at the address listed below. If no objection or request for hearing is filed, the court shall grant the motion
without a hearing and the case will be dismissed.


       Dated: July 13, 2020                        /s/ Mark Harring
                                                   Standing Chapter 13 Trustee



                                              The Court's Address is:

                                                   United States Bankruptcy Court
                                                   120 N Henry St
                                                   Room 340
                                                   Madison, WI 53703-2559



This copy of notice sent to:

      United States Bankruptcy Court
      120 N Henry St
      Room 340
      Madison, WI 53703-2559
Case 1-20-11557-cjf         Doc 22     Filed 07/13/20 Entered 07/13/20 11:31:32                 Desc Main
                                       Document     Page 2 of 2


                                UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF WISCONSIN

 IN RE:                                                                            Case Number
 Craig Lindquist                                                                    20-11557-13
                         Debtor

                                          CERTIFICATE OF SERVICE

 I, Jacob Richardson, state that on July 13, 2020 I deposited in the U.S. Mail a true and correct copy of
 the notice and motion for dismissal to the following listed parties in envelopes with return addresses in
 case of non-delivery, unless parties are served via the CM/ECF System sponsored by the Court.




 United States Bankruptcy Court                            ATTORNEY KRISTIN J. SEDERHOLM
 120 N Henry St                                            KREKELER STROTHER SC
 Room 340                                                  2901 W BELTLINE HWY, STE. 301
 Madison, WI 53703-2559                                    MADISON, WI 53713


 Craig Lindquist
 13 Silver Street
 Hurley WI 54534




 I certify under penalty of perjury that the foregoing is true and correct.

 /s/ Jacob Richardson
 Office of the Standing Chapter 13 Trustee
